1
2
3
4
5
6
7
8                          UNITED STATES DISTRICT COURT
9                         CENTRAL DISTRICT OF CALIFORNIA
10
11    ARMAND MOORE,                            Case No. 2:19-cv-02164-GJS
12                 Petitioner
13            v.                               JUDGMENT
14    FELIPE MARTINEZ, JR., Warden,
15                 Respondent.
16
17
18      Pursuant to the Court’s Order Denying And Dismissing Petition Without
19   Prejudice,
20
21      IT IS ADJUDGED THAT the above-captioned action is dismissed without
22   prejudice.
23
24   DATE: June 5, 2019                  __________________________________
                                         GAIL J. STANDISH
25                                       UNITED STATES MAGISTRATE JUDGE
26
27
28
